Citation Nr: 0434165	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for a psychiatric abnormality.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active service from March 1971 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran provided testimony at a hearing before RO 
personnel in November 2002.  A transcript of this hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for hypertension and a psychiatric abnormality were denied by 
the RO in February 1976 and February 1981, respectively; the 
veteran received timely notice of these decisions, but did 
not complete a timely appeal.

2.  The evidence received since the prior RO denial is 
sufficient to establish a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
would result in different outcomes of the claims.

3.  There is no evidence of hypertension during the veteran's 
military service or to a compensable degree within the 
following year.

4.  The post service medical evidence does not relate the 
veteran's diagnosis of hypertension to his military service.

5.  The veteran has been diagnosed as having a personality 
disorder, both during and after service.


CONCLUSIONS OF LAW

1.  The RO's February 1976 and February 1981 decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2003); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2004).

2.  The evidence received since the RO's last final denial is 
new and material, and thus, serves to reopen the veteran's 
claims for service connection for hypertension and a 
psychiatric abnormality.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2003); 38 C.F.R. § 3.156 (2004).

3.  Hypertension was not incurred in or aggravated by the 
veteran's military service, nor may hypertension be presumed 
to have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 5103A (West 2003); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  38 
U.S.C.A. § 1131 (West 2003); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

With respect to the veteran's claim for a psychiatric 
abnormality, since the veteran's claim is controlled solely 
by the law (as explained below) and there is no dispute over 
the facts, consideration under the Veterans Claims Assistance 
Act of 2000, enacted on November 9, 2000, is inapplicable.  
See Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-232 
(2000).

However, with respect to the hypertension claim, VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in December 2001; the statement of the case 
dated in May 2002; the supplemental statement of the case 
dated in April 2004; and the letter dated in September 2001.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The September 2001 letter 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  Additionally, 
the veteran has been afforded a hearing before a RO 
personnel.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This requirement 
has been accomplished in the instant case.
 
Reopening the claims.  In July 2001, the veteran applied to 
reopen his claims.  In December 2001, the RO reopened the 
claims for hypertension and a psychiatric abnormality after 
determining that new and material evidence had been 
presented.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 1976, the RO held that entitlement service 
connection for both hypertension and a psychiatric 
abnormality was not warranted.  In February 1981, the RO 
confirmed its denial of service connection for hypertension.  
The veteran did not perfect an appeal of these decisions, and 
they became final.  38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claims of entitlement to service connection for 
hypertension and a psychiatric abnormality.  For the 
veteran's claims to be reopened, evidence must have been 
presented, or secured, since the March 1976 RO decisions 
which is relevant to, and probative of, the question of 
whether these disorders were incurred in or aggravated during 
his period of active duty.

Relevant evidence of record at the time of the March 1976 RO 
decision consisted of the veteran's service medical records 
and his original claim for compensation.  At the time of the 
February 1981 RO decision, additional treatment records had 
been added to the claims folder, showing treatment for 
hypertension in February 1972.  The RO concluded that this 
evidence did not reflect that the veteran suffered from 
either hypertension or a psychiatric abnormality incurred in 
service or to a compensable degree within the one year 
presumptive period (for hypertension).

The RO notified the veteran that both of his claims for 
entitlement to service connection for hypertension and a 
psychiatric abnormality had been denied.  The veteran did not 
perfect an appeal of these decisions.

Relevant evidence submitted since the March 1976 and February 
1981 rating decisions includes testimony provided at a 
November 2002 personal hearing.  At that time, the veteran 
testified that he had experienced problems with his 
"nerves" during service, and that he also had increased 
blood pressure readings during service.  Such information 
regarding in-service symptomatology, which provides greater 
detail with respect to the claims, was not previously of 
record.  Consequently, it may be concluded that this evidence 
relates to unestablished facts necessary to substantiate the 
claims and raises a reasonable possibility of substantiating 
the claims.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claims for service connection for hypertension and 
a psychiatric abnormality are reopened.

Adjudication of the veteran's claims for service connection 
does not end with the finding that the claims are reopened.  
In determining that the veteran's claims are reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claims are found to be reopened, the presumption that 
evidence is credible and entitled to full weight no longer 
applies.  

I.	Entitlement to service connection for hypertension.

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specified chronic diseases, to include 
hypertension, shall be service-connected, although not 
manifest during service, if they become manifest to a degree 
of 10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Analysis.  Hypertension was not noted when the veteran was 
examined for service in March 1971.  Accordingly, the veteran 
is entitled to the presumption of soundness as to this 
condition.  38 U.S.C.A. § 1111.  

The veteran's blood pressure was 182/86 at the time of his 
March 1971 entrance examination.  He was evaluated from March 
17, 1971 to March 19, 1971, when blood pressure readings were 
with normal limits, ranging from 131-138/76-86.  Additional 
readings taken during service were 110/60 and 150/90 on 
August 3, 1971, and 140/60 on August 6, 1971.  A blood 
pressure reading of 138/88 was recorded at the time of the 
veteran's August 23, 1971 separation examination.  No 
diagnosis of hypertension was made during service.  It is 
noted that a February 1972 post-service hospital discharge 
record reflects that the veteran "has essential hypertension 
[and] was treated for same."  The report indicated that the 
veteran was taking Hydropres, a drug used to control blood 
pressure.  However, no blood pressure readings are reflected 
in this report.  More current treatment records, dated many 
years following service, reflect a continuing diagnosis of 
hypertension.

After weighing this evidence, the Board concludes that 
service connection for hypertension must be denied.  The 
Board places particular emphasis on the veteran's service 
medical records, which do not include any notations of 
hypertension.  Although a private treatment report dated 
within one year of separation from service shows that he was 
taking Hydropres, and includes an assessment of probable 
hypertension, there is no indication that the disorder was 
manifest to a compensable degree at that time, or otherwise 
within the one year presumptive period.  In this regard, 
Diagnostic Code 7101 provides that a 10 percent disability 
rating for hypertension is warranted when the diastolic 
pressure is predominantly 100 or more; the systolic pressure 
is predominantly 160 or more; or a history of diastolic 
pressure predominantly 100 or more, requiring continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Although the Board concedes that the veteran was 
taking blood pressure medication during the presumptive 
period, there is no evidence that he had a history of 
diastolic pressure predominantly 100 or more during this 
time.  Likewise, the veteran does not satisfy the alternative 
blood pressure requirements for a compensable evaluation 
under Diagnostic Code 7101 during the presumptive period.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


II.	Entitlement to service connection for a psychiatric 
abnormality.

As stated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a),(b).  However, personality disorders are not 
diseases or injuries for VA compensation purposes and may not 
be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

A review of the record shows that the veteran was diagnosed 
as having a severe inadequate personality during service, for 
which a discharge was recommended.  Many years after service, 
VA treatment records reflect diagnoses of adjustment disorder 
with depressed mood and passive aggressive personality 
disorder in 1986.  Records from the Social Security 
Administration include a psychiatric evaluation conducted in 
May 1997, which concluded that the veteran had no psychiatric 
diagnosis, but to rule out passive aggressive personality 
disorder.

As noted above, personality disorders are not diseases or 
injuries for compensation purposes and, as such, may not be 
service connected.  The relevant facts are not in dispute 
(i.e., that the veteran suffers from a personality disorder), 
and the law, not the evidence, is dispositive of the outcome 
of this case. As a matter of law, there is no entitlement to 
service connection for a personality disorder; thus, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a psychiatric 
abnormality is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



